Citation Nr: 0834247	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-41 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals, herniated nucleus pulposus with low back pain, 
currently 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's back disability is manifested by 45 degrees 
flexion, 32 degrees extension, 40 degrees right lateral 
flexion, 26 degrees left lateral flexion, 12 degrees right 
lateral rotation, pain, weakness, and fatigue, but no 
additional loss of motion with repetition, and no ankylosis 
or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for post operative residuals, herniated nucleus pulposus 
with low back pain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

With regard to this increased evaluation claim, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the July 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  
 
In this regard, the Board reviewed the veteran's statements 
in the March 2007 VA examination which described the impact 
of his back pain on his daily life, including difficulty 
getting out of bed and bending at the waist, tying his shoes, 
and driving or sitting for extended periods.  The veteran 
indicated that his back disability limited all his daily 
activities during flare-ups.  These statements describe the 
effect of the service-connected disability on employability 
and daily life.  These statements indicate awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his claim.  Id. citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.
 
The Board also notes that the August 2004 and March 2007 
medical examinations involved range of motion and other 
testing that paralleled the relevant diagnostic criteria 
contained in 38 C.F.R. § 4.71a, applicable in the case at 
hand.  These studies, as well as the veteran's access to his 
medical examination reports, reflect that a reasonable person 
could have been expected to understand in this case what was 
needed to substantiate the claim.

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the May 2007 rating decision 
was followed by a November 2005 statement of the case and 
January 2006 and July 2007 supplemental statements of the 
case, representing VA readjudication actions that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Id.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the veteran as to the applicable disability 
rating is discussed above; however, the Board notes that the 
veteran did not received notice of the evidence necessary to 
establish an effective date.  Nevertheless, the Board finds 
no prejudice to the veteran as a result of the inadequate 
notice provided on this element.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
herein that an increased evaluation is not warranted at any 
point during the appeal period, the question of an effective 
date is rendered moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private chiropractic records and VA 
medical records.  The appellant was afforded VA medical 
examinations in August 2004 and March 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is currently evaluated at 20 percent under 
Diagnostic Code 5242 for degenerative arthritis of the spine.  
Diagnostic Code 5242 is rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is defined, in pertinent part, as a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension.  See Id., Note (5).  These criteria are 
to be applied irrespective of whether there are symptoms such 
as pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine.  The criteria are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine.  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2).  Further, the term 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation; provided, however, that the 
aforementioned normal ranges of motion for each component of 
spinal motion, as recognized by VA, are the maximum that can 
be used for calculation of the combined range of motion, and 
each range of motion measurement is to be rounded to the 
nearest five degrees.  Id., Notes (2) and (4).

The Board finds that an increased evaluation is not warranted 
in this case.  The objective medical evidence does not show 
symptomatology consistent with an increased evaluation.  The 
VA medical examination in March 2007 shows flexion to 45 
degrees.  As described above, to be entitled to an increased 
evaluation, flexion must be limited to 30 degrees or less.  
Additionally, there is no evidence of favorable or 
unfavorable ankylosis of the spine, therefore, a 50 or 100 
percent evaluation is also not warranted.  

The Board notes that all the medical evidence of record has 
been reviewed, including the private chiropractic records and 
the VA treatment records.  All the objective medical evidence 
of record is consistent with the VA findings in the March 
2007 VA examination.  

Additionally, intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 40% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; a 60% rating requires evidence of 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The medical evidence of record does not show that 
the veteran was prescribed by a physician to bed rest.  
Additionally, the veteran has not asserted this is spine 
disability is incapacitating.  Therefore, there were no 
incapacitating episodes as defined by 38 C.F.R. § 4.471a, 
Diagnostic Code 5243 and the veteran is not entitled to a 
rating under this code.  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion, as is this case.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

In the March 2007 VA examination, the veteran reported 
experiencing moderate daily pain, weakness, fatigue and 
stiffness.  He indicated that during flare-ups the pain 
became severe and he had to use his hands to move his leg.  
He also reported decreased mobility, problems lifting and 
carrying items, lack of stamina, and decreased strength in 
his lower extremities.  The examiner found, however, that 
there was no additional loss of range of motion with 
repetitive use.  The veteran also reported that he did not 
lose any time from work in both VA examinations, and 
indicated that he worked part time and his scheduled could be 
flexible to accommodate his back disability.  Based on the 
foregoing, the Board finds that the objective medical 
evidence does not show that pain on use resulted in 
additional functional limitation to the extent that under the 
limitation of motion codes the veteran's disability would be 
more than 20 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation).  The veteran reported in 2004 that he 
did not miss work due to his disability and retired from his 
position as a mechanic for unrelated medical reasons.  In 
March 2007, the veteran reported that he did not miss work 
due to his back disability because he worked part time and 
his schedule was flexible.  The evidence also does not show 
that the veteran's back disability necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.


ORDER

An increased evaluation for post operative residuals, 
herniated nucleus pulposus with low back pain, currently 20 
percent disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


